        Case 1:19-cv-00339-JDP Document 27 Filed 05/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DRAKE FELDE,                                     Case No. 1:19-cv-00339-JDP
12                         Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                       MOTIONS FOR EXTENSIONS OF TIME
13             v.
                                                       ECF Nos. 19, 22, 26
14    D. WILKINS, et al.,
                                                       ORDER MODIFYING DISCOVERY AND
15                         Defendants.                 SCHEDULING ORDER
16                                                     ECF No. 12
17
              Plaintiff seeks more time to respond to defendants’ motion for summary judgment and to
18
     conduct discovery. ECF Nos. 19, 22, 26. He has not had access to the law library since March.
19
     For good cause shown, plaintiff’s motions are granted. ECF Nos. 19, 22, 26. Plaintiff will have
20
     sixty days from the date of entry of this order to respond to defendants’ motion for summary
21
     judgment. The scheduling order is modified to extend the deadline for completion of discovery to
22
     October 30, 2020. ECF No. 12.
23

24   IT IS SO ORDERED.
25

26   Dated:         May 14, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
